1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    BENJAMIN F. ELLIS,                                  No. 2:18-cv-2468 MCE CKD P
13                         Plaintiff,
14            v.                                          ORDER SETTING FURTHER SETTLEMENT
                                                          CONFERENCE
15    F. FARMER,
16                         Defendant.
17

18           Plaintiff is a state prisoner proceeding pro se and informa pauperis in this federal civil

19   rights action filed pursuant to 42 U.S.C. §1983. The court has determined that this case will

20   benefit from a further settlement conference. Therefore, this case will be set for a settlement

21   conference before Magistrate Judge Dennis M. Cota to occur at the U. S. District Court, 501 I

22   Street, Sacramento, California 95814 in Courtroom #4 on January 16, 2020 at 9:30 a.m.

23           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

24   this order.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. This case is set for a further settlement conference before Magistrate Judge Dennis M.

27                 Cota to occur on January 16, 2020 at 9:30 a.m. at the U. S. District Court, 501 I Street,

28                 Sacramento, California 95814 in Courtroom #4.

                                                          1
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the defendants’ behalf shall attend in person.1

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. Parties are not required to submit further confidential settlement statements. If parties

9                 achieve settlement on their own any time prior to the scheduled settlement conference,

10                defense counsel is to immediately inform the courtroom deputy of Magistrate Judge

11                Cota.

12            5. The previously issued stay of this case remains in effect through the date of the

13                settlement conference or until further order of the court.

14   Dated: December 12, 2019
                                                               _____________________________________
15
                                                               CAROLYN K. DELANEY
16                                                             UNITED STATES MAGISTRATE JUDGE

17

18

19
     12/elli2468.med3.docx
20

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
